DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/05/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8-10, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krimmer (US Patent Number 6,651,951) in view of Moldenhauer (US Patent Number 4,826,132), as evidenced by Chon (US Patent Application Publication 2015/0157503).
Regarding claim 1, Krimmer discloses a noise reduction type purge control solenoid valve, comprising: 
a body (3) including a connector (49) configured to supply electricity from exterior;
a cover (5) coupled to the body having a fluid outlet (12), and formed with a fluid discharge passage (15, 44) connected to the fluid outlet therein;
a fluid inlet (7);
a solenoid component (23) disposed in the body;
an armature (35, 41) disposed between the solenoid component and the fluid discharge passage and configured to move upward and downward by the solenoid component to open and close the fluid discharge passage;
a noise reduction member (46) mounted on the armature to reduce noise generated by contact between the fluid discharge passage and the armature; and
a noise reduction wall (protrudes upward from the part of the noise reduction member that crosses the armature in the cross-sectional view of Figure 1) protruding upward from a radially outer end of the noise reduction member along a circumference of an upper surface of the noise reduction member to surround a contact surface where the noise reduction member and the fluid discharge passage are in contact, 
wherein a noise generated when the fluid discharge passage and the noise reduction member contact each other is obstructed and attenuated by the noise reduction wall before the noise is transmitted to the exterior of the body (Col. 2, lines 34-39, Krimmer teaches that the noise reduction member is an elastic element that performs damping), 

wherein a blocking wall (103) is formed at an upper portion of the noise reduction wall, the blocking wall arranged to protrude while being inclined toward a center of the noise reduction member, and 
wherein the noise reduction member, the noise reduction wall, the fastening protrusion and the blocking wall are integrally formed (as all shown in Figure 1). 
Krimmer does not disclose the cover having the fluid inlet, the blocking wall spaced apart from an exterior surface of the fluid discharge passage so as to allow introduction of a fluid but obstruct noise emission. 
Moldenhauer discloses a solenoid valve comprising a noise reduction member (10) mounted on an armature (6, 9, 15), the noise reduction member comprising a blocking wall (conical tip of noise reduction member that is spaced apart from the exterior surface of the fluid discharge passage, as shown in Figures 1-2) arranged to protrude while being inclined toward a center of the noise reduction member and spaced apart from an exterior surface of a fluid discharge passage (13) so as to allow introduction of a fluid but obstruct noise emission. 
Moldenhauer teaches that the noise reduction member is made of a silicone material (Col. 3, lines 38-39) and further teaches that “[i]t has been found to be a particular advantage for the sheet projecting beyond the surface of the valve seat to be in the shape of a closed tubular section and to project beyond the surface of the valve seat essentially to the extent of its own thickness” (Col. 2, lines 
Moldenhauer does not explicitly teach that the noise reduction member obstructs noise emission. However, Chon (US Patent Application Publication 2015/0157503) teaches that elastomeric materials such as rubber and silicone may be referred to as noise reduction materials because such materials, when used to make stopping mechanisms, provide a level of damping that reduces noise [0027]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Krimmer to include a one-piece cover combining the separate pieces having the fluid inlet and fluid outlet since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965). Furthermore, it would have been obvious to the person skilled in the art to modify the blocking wall and exterior surface of the fluid discharge passage disclosed by Krimmer so that the blocking wall is spaced apart from the exterior surface as disclosed by Moldenhauer because this configuration has been found to prevent deposits from accumulating in the area between the noise reduction member and the valve seat when the noise reduction member is an elastomeric material. 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krimmer (US Patent Number 6,651,951) in view of Moldenhauer (US Patent Number 4,826,132) in view of Ohya (US Patent Number 6,158,713) as evidenced by Chon (US Patent Application Publication 2015/0157503).
Regarding claim 2, Krimmer, as modified by Moldenhauer, discloses the valve of claim 1 as discussed above.
Krimmer, as modified by Moldenhauer, does not disclose the structure of the solenoid component including: 

a solenoid core positioned at the center of the bobbin component;
a coil wound around an exterior portion of the bobbin component; and
a plate coupled to an upper portion of the bobbin component, disposed to face the armature, and magnetized when power is applied to the coil. 
Ohya discloses a solenoid component that includes: 
a bobbin component (13) disposed in a solenoid port (7b);
a solenoid core (14) positioned at the center of the bobbin component;
a coil wound around an exterior portion of the bobbin component (Col. 3, lines 31-42); and
a plate (11, 12) coupled to an upper portion of the bobbin component, disposed to face an armature (5a, 5b), and magnetized when power is applied to the coil (Col. 4, lines 41-44).
Ohya teaches that the valve including the bobbin component, solenoid core and wound coil, is inexpensive to produce and can perform switching among various passages for a fluid (Col. 1, lines 36-39). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the solenoid component disclosed by Krimmer, as modified by Moldenhauer, with the solenoid component disclosed by Ohya to predictably control fluid flow through the valve using a valve structure that is inexpensive to produce. 
Regarding claim 3, Krimmer, Moldenhauer and Ohya disclose the valve of claim 2 as discussed above. Krimmer further discloses wherein the solenoid component further includes a spring (38) inserted into a spring accommodating portion (in 35 as shown in Figure 1) formed at a lower portion of the armature and supported by a solenoid core (32, 26) to elastically support the armature (as shown in Figures 1-2). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krimmer (US Patent Number 6,651,951) in view of Moldenhauer (US Patent Number 4,826,132) in view of Shirabe (JP 62-195452 A) as evidenced by Chon (US Patent Application Publication 2015/0157503).
Regarding claim 5, Krimmer, as modified by Moldenhauer, discloses the valve of claim 1 including the noise reduction wall as discussed above. Krimmer, as modified by Moldenhauer, does not disclose a plurality of protrusions for dispersing noise are formed on an interior surface of the noise reduction wall. 
Shirabe discloses a rubber noise reduction wall (7) having a plurality of protrusions (7a) for dispersing noise formed on its interior surface (as shown in Figure 1a). 
Shirabe teaches that in valves that are repeatedly opened and closed, the mechanical impact between the stopper and the valve seat produces a hammering noise having a relatively high frequency. Shirabe teaches that noise collides with the plurality of protrusions and is absorbed for damping (Abstract, Constitution). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of protrusions disclosed by Shirabe with the interior surface of the noise reduction wall disclosed by Krimmer, as modified by Moldenhauer, where it is desired to reduce noise propagation due to valve operation. Shirabe teaches that this structure is effective in absorbing the noise for damping. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krimmer (US Patent Number 6,651,951) in view of Moldenhauer (US Patent Number 4,826,132) in view of Chauvin (US Patent Number 4,725,041) as evidenced by Chon (US Patent Application Publication 2015/0157503).
Regarding claim 7, Krimmer, as modified by Moldenhauer, discloses the valve of claim 1 as discussed above, but does not disclose a ring filter disposed in the cover and configured to reduce noise generated when a fluid is introduced through the fluid inlet. 

Chauvin teaches that the ring filter allows all fluid flow entering the valve to pass through the filtering screen of the ring filter (Col. 11, lines 58-61). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the ring filter disclosed by Chauvin in the valve chamber disclosed by Krimmer, as modified by Moldenhauer, to filter all fluid flow entering the valve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747